CROCKETT, Chief Justice
(concurring-in result).
I concur in the result of the opinion of Justice Ellett, limiting this decision to the particular facts presented in this case. But I am impelled to make some additional observations. I am appreciative of the dissent *187of Justice Callister in which he points out some of the difficulties in the County Service Area Act. I recognize that certain portions of the act, particularly that portion of Sec. 17-29-24 quoted in his opinion, may well he construed in some circumstances to pledge the general credit of the county, .and consequently the property of all of the taxpayers therein, to ultimately pay for bonds issued. However, as I read the entire act, it deals with “a method whereby county service areas may be created,” and how unincorporated areas in a county may obtain financing for specified services by issuing bonds under procedures provided in the act. At least one manner in which the act can fairly and reasonably be applied is for the ■ obligation of the bonds issued to apply only to the particular service area.
It is my opinion that if this act were so interpreted and applied as to allow bonds issued by a particular service area to become general obligations of the county, and consequently of all of the other taxpayers thereof, it would have none of the advantages inherent in the status of special improvement districts, (See Lehi City v. Meiling cited in the main opinion) would run afoul of the county debt limit imposed by our Constitution, Sec. 3 of Art. XIV, and would be unconstitutional for other reasons. See Bigler et al. v. Greenwood et al., 123 Utah 60, 254 P.2d 843; Cipriano v. City of Houma, 395 U.S. 701, 89 S.Ct. 1897, 23 L.Ed.2d 647 (1969).
But the foregoing is not the fact situation we are dealing with in this case. It seems to me that the fair and proper assumption as to the facts is that, as has been represented in several ways, the bonds are payable, as stated both in the “Notice of Adoption of a Proposal to Incur Indebtedness” and in the “Resolution of the Board of Trustees,” from “general (ad valorem) taxes which will be levied without limitation of rate, or amount, upon all of the taxable property within the boundaries of the service area. * * *"
It is also significant that it is similarly represented in the recital contained in the ordinance establishing and organizing said Service Area, which contains this language in paragraph No. 4:
* * * Stating that a combination of both a tax sufficient to pay for all such services * * * wiU be levied annually upon all taxable property within such service area and that a service charge may also be collected from the users of such services * * *.
In addition to the principles as to the presumptions of constitutionality, and the reluctance of courts to reach out and strike down statutes as being invalid unless necessary, it is also to be kept in mind that where there are two alternatives, one in which a statute can be interpreted and applied in a manner which will make it constitutional, and another which would make it unconstitutional, the former will be chosen. See *188Donahue v. Warner Bros. Pictures Dist. Corp., 2 Utah 2d 256, 272 P.2d 177; Flemming v. Nestor, 363 U.S. 603, 80 S.Ct. 1367, 4 L.Ed.2d 1435; Reynolds v. Milk Commission of Va., 163 Va. 957, 179 S.E. 507.
I think it only fair that the residents of the defendant Salt Lake County Service Area No. 2 who are interested, and any potential purchasers of bonds which may be issued, should be made aware of the difficulties in this act as pointed up by the dissent of Justice Callister, and of the apprehensions I have expressed. It is for this reason that I have set forth my additional views above, and that I desire it to be clearly understood that my concurrence is limited in that it is based upon my understanding that the obligation of the bonds of this service area can only be obligations upon said area with the approval of the taxpayers therein in a bond election as provided in the act. (All emphasis added.)